Title: From Thomas Jefferson to Benjamin Ferris, 8 June 1803
From: Jefferson, Thomas
To: Ferris, Benjamin


          
            Sir
            Washington June 8. 1803.
          
          Mr. Isaac Briggs informed me by letter that he had purchased for me, from you a clock and that the price of it including box & packing would be about seventy dollars. I now inclose you that sum, and will thank you to have it well packed & secure against rain, and sent by a vessel bound to Richmond addressed to the care of Messrs. Gibson & Jefferson merchants of that place. they will pay the freight. should the sum not be exact it may be [rectified] on your information to me. be so good as to send me the bill of lading when put on board that I may be enabled to apprize messrs. Gibson & Jefferson of the shipment. Accept my best wishes.
          
            Th: Jefferson
          
          
            P.S. should you be at a loss to find a vessel bound to Richmond, messrs. Jones and Howell [iron dealers], & correspondents of mine, who are in the habit of making shipments to that place, will be able to inform you.
          
        